DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 SARIT J. ASSIL, n/k/a SARIT LEVY,
                             Appellant,

                                     v.

  DEUTSCHE BANK TRUST COMPANY AMERICAS, As Trustee For
RESIDENTIAL ACCREDIT LOANS, INC., MORTGAGE ASSET-BACKED
PASS-THROUGH CERTIFICATES SERIES 2005-QO1, AURORA LOAN
                     SERVICES, LLC,
                       Appellees.

                              No. 4D17-2070

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Judge; L.T. Case No. 50-2016-CA-012206-
XXXX-MB.

   Craig A. Boudreau, West Palm Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee Deutsche Bank Trust Company Americas, as
trustee for Residential Accredit Loans, Inc., Mortgage Asset-backed Pass-
through Certificates Series 2005-QO1.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.